 

Exhibit 10.1

 

MASTER SERVICES AGREEMENT

 

THIS AGREEMENT is entered into as of the August 02, 2016 by and between Majesco
Software and Solutions India Private Limited (“MSSIPL”), an Indian corporation
having its registered office at 805 President House, Near Ambawadi Circle,
Ahmedabad 380 015, Gujarat India and Majesco Limited (“Majesco”), an Indian
corporation having its registered office at MNDC, MBP-P-136, Mahape, Navi Mumbai
400710, Maharashtra, India (“Majesco” together with “MSSIPL”, referred to as the
“Parties’), made effective from April 01, 2016.

 

ARTICLE 1 - RECITALS

 

1.1Whereas, pursuant to a scheme of arrangement, approved by the Bombay High
Court and Gujarat High Court, the Board of Directors of Mastek Limited had
approved the demerger of the Insurance Products and Services business of Mastek
Limited, consisting of India Insurance Business and Offshore Insurance
Operations, into Majesco Limited with effect from 01 April 2014.

 

1.2Subsequently, Majesco, retaining the India Insurance business, approved
transfer of the offshore insurance operations (catering to International
business) to MSSIPL.

 

1.3Whereas Majesco, is engaged in the business of providing customized
enterprise wide software products and services to customers in Insurance
industry in India. Majesco also offers post implementation maintenance services
which assures its clients continued access to its overall expertise in
maintenance and support of products installations.

 

1.4Whereas MSSIPL is engaged in providing offshore software development and
related Information Technology services (herein with referred to as “Services”).

 

1.5Whereas MSSIPL and Majesco, to have economies of scale and optimum
utilization of resources, have decided to avail services of employees of the
other party, as and when available (herein after referred to as “Service
provider” and “Service recipient”).

 

1.6The Service provider has the ability and the willingness to provide the
Services to Service recipient. Accordingly, under this Master Services
Agreement, in consideration of the premises and of the terms herein after set
forth, the parties hereto agree as follows:

 

ARTICLE 2 - APPOINTMENT

 

2.1Subject to the provisions of this agreement, effective April 01, 2016, the
Service recipient hereby appoints the Service provider to perform the Services
and the Service provider hereby accepts such appointment for provision of the
Services.

 

ARTICLE 3 – SERVICES

 

3.1Under the terms of this agreement, the Service provider shall provide the
Services to the Service recipient, for consideration as recorded in this
agreement.

 

   1

 

  

3.2For the purposes of providing the Services, the Service provider shall

 

a)ensure that the Services are performed as per the engagement details and as
per the directions given by the Service recipient; and

 

b)provide the Services with utmost reasonable care, skill and expertise.

 

3.3For the Services provided, the Service recipient shall

 

a)Ensure availability of tangible / intangible assets to assist in provision of
services; and

 

b)Supervise the services provided by the Service provider.

 

ARTICLE 4 – PRICE AND INVOICING

 

4.1Subject to the terms and conditions herein, the Service recipient shall, for
the services procured, pay the Service provider, Service Fees as defined in
clause 4.2 hereof.

 

4.2“Service Fees” means the factory cost incurred by the Service provider in
relation to the performance of services under this agreement, plus a mark-up of
10%, as agreed by the Parties. However, the said mark-up shall be computed for
each financial period (April to March) and shall be reviewed annually by the
Parties.

 

4.3The Costs incurred by the Service provider shall be determined based on the
books of accounts maintained by him in accordance with Indian GAAP. Further, the
Service provider shall maintain books of accounts that will report in sufficient
level of detail including the cost incurred in relation to the services provided
to the Service recipient.

 

4.4At the end of each month, The Service provider shall determine the total fee
due from the Service recipient for the services performed during that month and
shall issue an invoice in Indian rupees (INR) for such amount on the Service
recipient.

 

4.5The said amount shall be due and payable to the Service provider within sixty
(60) days of receipt of invoice.

 

4.6If either of the party determines that there has been an error or an omission
in the calculation of the fee, it shall discuss the matter with the other party
and resultantly, raise an invoice or credit memo, as appropriate.

 

ARTICLE 5 - SERVICE LIABILITY

 

5.1The Service provider shall not be liable to the Service recipient or third
party client for any loss, damage or expense that may result from the provision
of or failure to provide the Services. The Service provider shall not be liable
to the Service recipient for the consequences of any failure or delay in
performing any of the Service provider’s obligations under this Agreement, other
than for damages arising from the Service provider’s gross negligence or willful
misconduct.

 

   2

 

  

5.2To the extent not prohibited by applicable law, in no event shall the Service
provider be liable for any loss of use, interruption of business, loss of
profit, or lost of data, or indirect, special, incidental, consequential or
punitive damages of any kind regardless of the form of action, whether in
contract, tort (including negligence), strict liability or otherwise, even if it
has been advised by the other party of the possibility of such damages. To the
extent not prohibited by applicable law, the Service recipient expressly waives
and renounces any claim to any other compensation or indemnity which may exist
under the laws of the jurisdiction of its formation or any other jurisdiction.

 

ARTICLE 6 - TERM AND TERMINATION

 

6.1Term

 

This agreement shall continue in force for a fixed term of one (1) year from the
Effective Date unless terminated earlier under the provision of this Article 7.
At the end of the fixed term, this agreement shall renew automatically for
additional one (1) year terms, without notice, unless prior to that time either
Party provides written notice of non-renewal.

 

6.2Termination

 

a)This agreement may be terminated by either party for any reason or no reason,
whether or not extended beyond the first year, by giving the other party written
notice of termination sixty (60) days in advance.

 

b)This agreement shall terminate immediately without notice: (i) upon
insolvency, receivership or bankruptcy proceedings by or against either Party;
(ii) upon either Party’s making an assignment for the benefit of creditors; or
(iii) upon either Party’s dissolution or liquidation.

 

6.3Notwithstanding the above clauses, both parties shall continue to comply with
their roles and responsibilities as applicable upto the date of termination or
expiry of any work orders pursuant to any agreements between the Service
recipient and its Customers. The Service provider shall thereafter return all
the relevant materials to the Service recipient, which were provided earlier by
the Service recipient.

 

6.4From and after the effective date of termination of this agreement. The
Service provider will not be entitled to compensation for further IT related
services hereunder, but will be paid all undisputed compensation accruing up to
the date of termination in accordance with article 5 of this agreement. In
addition, the Service provider shall be entitled to a reimbursement of mutually
agreed all costs that are actually incurred by it as a direct consequence of
such termination. Such costs shall be identified by the Parties mutually.

 

ARTICLE 7 - MISCELLANEOUS

 

7.1Independent Contractors

 

The relationship of the Parties established by this agreement is that of an
independent contractor, and nothing contained in this agreement shall be
construed to:

 

a)Give either Party the power to direct and control the day-to-day activities of
the other;

 

   3

 

  

b)Allow either Party to create or assume any obligation on behalf of the other
Party for any purpose whatsoever.

 

7.2Force Majeure

 

Neither party shall be in default of this agreement or liable to the other party
for any delay or default in performance where occasioned by any cause of any
kind or extent beyond its control, including but not limited to, armed conflict;
embargoes; shortages of manpower, raw materials, production facilities or
transportation; manpower difficulties; civil disorders of any kind; action of
any civil or military authorities (including priorities and allocations); fires;
floods; and accidents. The dates on which the obligations of a party are to be
fulfilled shall be extended for a period equal to the time lost by reason of any
delay arising directly or indirectly from:

 

a)Any of the foregoing causes, or

 

b)Inability of that party, as a result of causes beyond its reasonable control,
to obtain instruction or information from the other party in time to perform its
obligations by such dates.

 

7.3Entire Agreement

 

This agreement constitutes the entire understanding between the Parties with
respect to the subject matter hereof and all prior agreements or understandings
shall be deemed merged herein. No representations, warranties and
certifications, express or implied, shall exist as between the parties except as
stated herein.

 

7.4Amendments

 

No amendments, waivers or modifications hereof shall be made or deemed to have
been made unless in writing executed by the Party to be bound thereby.

 

7.5Severability

 

If any provision in this agreement or the application of such provision to any
person or circumstance shall be invalid, illegal or unenforceable, the remainder
of this agreement or the application of such provision to persons or
circumstances other than those to which it is held invalid, illegal or
unenforceable shall not be affected thereby.

 

7.6Confidentiality

 

The Service provider acknowledges that all information designated by the Service
recipient as confidential together with all other information which relates to
the business, affairs, developments, trade secrets, know-how, personnel,
customers and suppliers of the Service recipient’s customers or information
which may reasonably be regarded as the confidential information of the Service
recipient’s customers is valuable and undertakes to keep such confidential
information secret and to protect and preserve the confidential nature and
secrecy of that confidential information.

 

The Service provider may disclose any confidential information relating to the
Service recipient’s Customers:

 

   4

 

  

a)to the extent required by law or lawful requirement of any government or
governmental body, authority or agency having authority over the disclosing
party; or

 

b)if required in connection with legal proceedings relating to this agreement,

 

The obligations of the Service provider pursuant to this Clause 7.6 do not apply
to any confidential information that:

 

a)is or becomes public knowledge other than by breach of this Clause 7.6;

 

b)is in the possession of the receiving party without restriction in relation to
disclosure before the date of receipt from the disclosing party; or

 

c)is received from a third party who lawfully acquired it and who is under no
obligation restricting its disclosure; or

 

d)is independently developed without access to the confidential information.

 

7.7Intellectual Property

 

The Service provider acknowledges that the Service recipient shall have
exclusive right, title and interest in and to any Intangible Property created
out of provision of services pursuant to this agreement. The Service provider
shall not at any time do or cause to be done, or fail to do or cause the failure
of any act or thing resulting in directly or indirectly, contesting or in any
way impairing the Service recipient’s right, title, or interest in such
Intellectual Property.

 

7.8Counterparts

 

This agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute this agreement.

 

7.9Successors and Assigns

 

This agreement shall not be assignable, in whole or in part, directly or
indirectly, by any party hereto without the consent of the other party hereto.
This agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

7.10No Third-Party Beneficiaries

 

This agreement is solely for the benefit of the Parties and should not be deemed
to confer upon third parties any remedy, claim, liability, reimbursement claim
of action or other right in excess of those existing without reference to this
agreement.

 

7.11Applicable Law and Jurisdiction

 

This agreement will be governed by and construed in accordance with the laws of
India. Each Party hereby consents to the exclusive jurisdiction of the courts
sitting in the India in any action arising out of this agreement.

 

   5

 

 

IN WITNESS WHEREOF, the undersigned have caused this agreement to be duly
executed and operable as of the Effective Date.

 

/s/ Radhakrishnan Sundar /s/ Farid Kazani Radhakrishnan Sundar Farid Kazani    
Executive Director Director     Majesco Limited Majesco Software and Solutions
India Private Limited

 



   6

